Case 1:18-cr-00433-LDH-RLM Document 20-6 Filed 03/26/19 Page 1 of 6 PageID #: 97




                                                                   SP_000568
Case 1:18-cr-00433-LDH-RLM Document 20-6 Filed 03/26/19 Page 2 of 6 PageID #: 98




                                                                   SP_000569
Case 1:18-cr-00433-LDH-RLM Document 20-6 Filed 03/26/19 Page 3 of 6 PageID #: 99




                                                                   SP_000570
Case 1:18-cr-00433-LDH-RLM Document 20-6 Filed 03/26/19 Page 4 of 6 PageID #: 100




                                                                    SP_000571
Case 1:18-cr-00433-LDH-RLM Document 20-6 Filed 03/26/19 Page 5 of 6 PageID #: 101




                                                                    SP_000572
Case 1:18-cr-00433-LDH-RLM Document 20-6 Filed 03/26/19 Page 6 of 6 PageID #: 102




                                                                    SP_000573
